Order filed October 2, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00588-CR
                                 ____________

                 JENNIFER CHRISTINE WAITE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 13
                            Harris County, Texas
                       Trial Court Cause No. 1848166


                                     ORDER

      Appellant is represented by retained counsel, Troy McKinney. Appellant’s
brief was originally due July 1, 2014. We granted two extensions of time to file
appellant’s brief until September 5, 2014. No brief was filed. On September 11,
2014, appellant was notified her brief was past due. On September 26, 2014,
appellant filed a third motion for extension of time to file her brief, until October
27, 2014.
      Because it has been 90 days since appellant’s brief was originally due, we
grant the request, but issue the following order.

      We order Troy McKinney to file a brief with the clerk of this Court on or
before October 27, 2014. No further extensions will be considered absent
exceptional circumstances. If counsel does not timely file appellant’s brief as
ordered, the Court will issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                   PER CURIAM



Panel consists of Justices McCally, Brown and Wise.